Citation Nr: 1226509	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include a pulled hamstring.

2.  Entitlement to service connection for a bilateral hand and wrist disability, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969 and from January 2002 to September 2003.  He also had numerous periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Air Force Reserve.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for a right hamstring pull and bilateral carpal tunnel syndrome.

In his May 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge.  In November 2010, he withdrew his hearing request.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a bilateral hand and wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran does not have a current right leg disability.



CONCLUSION OF LAW

The criteria for service connection for a right leg disability are not met.  38 U.S.C.A. §§ 101(2), (24), 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in February 2007, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a right leg disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the February 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and pertinent service personnel records.  The Veteran has not reported and the evidence does not otherwise reflect any relevant post-service VA or private medical treatment for a right leg disability.  In addition, he was afforded a VA examination for a right leg disability in March 2009.

In a May 2008 notice of disagreement and statements dated in June 2009 and February and November 2010, the Veteran and his representative advanced a number of arguments as to why the March 2009 VA examination was inadequate. Specifically, they contended that X-rays were not conducted to confirm whether the Veteran's hamstring had been torn, that the examiner was not knowledgeable of the nature of reserve service, and that there was a language barrier with the examiner.  

There is no requirement that VA establish the qualifications of VA physicians and medical experts providing medical opinions.  Absent some challenge to the expertise of a VA expert, there is no requirement that VA present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

Given the presumed competence of the examiner, it would be within her discretion to determine whether X-rays were required.  

The Veteran has presented no specific challenge to the qualifications of the examiner who conducted the March 2009 VA examination, other than to note that she did not appear to be knowledgeable as to the nature of reserve duty.  The lack of such knowledge would not be prejudicial to the Veteran, since the decision turns on the absence of a current disability, rather than the nature of the Veteran's service or the connection between a current disability and service.

The Veteran and his representative have not pointed to any specific miscommunication between the examiner and himself.  The examination report includes the Veteran's complaints and report of history.  Hence, the examination report appears to be accurate, notwithstanding any language barrier.  Furthermore, the conclusions reached by the examiner were based upon an examination of the Veteran and a review of his claims file and reported history.  Hence, the examination is adequate.  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran has reported that he experiences symptoms of a right leg disability which he contends are due to a right hamstring injury that he incurred while on duty with the Air Force Reserve in October 1991.  Right leg symptoms have reportedly persisted ever since that time.

Service treatment and personnel records reflect that the Veteran experienced a hamstring injury in October 1991 and that he had various periods of ACDUTRA and INACDUTRA during the period from July 1991 to July 1992.  However, the weight of the evidence reflects that the Veteran does not have any current right leg disability.

During the March 2009 VA examination, the Veteran reported that he experienced pain in the posterior aspect of the right thigh with prolonged sitting or standing and an occasional cramping sensation in the right hamstring muscle at night.  He was reportedly told that X-rays showed a torn muscle, but he denied any limitations in range of motion of the posterior thigh.

Examination revealed some tenderness on palpation of the posterior upper aspect of the hamstring muscle, but there was no muscle spasm appreciated.  Range of motion testing for the hamstring muscles was equal bilaterally and the Veteran was able to extend the feet, flex and rotate the knees, and synchronize simultaneous flexion and extension of the hips and knees bilaterally.  His walking was unimpaired and he did not use any assistive devices.

The examiner who conducted the examination concluded that despite subjective pain and tenderness on palpation of the right hamstring muscle, there were no other objective findings during physical examination to support a finding of a right hamstring injury.  Thus, there was no diagnosis provided for any right leg disability.

There is no other clinical or lay evidence of any post-service treatment for a right leg disability.  

The Veteran is competent to report symptoms of a right leg disability, such as pain and tenderness.  Further, there is nothing to explicitly contradict his reports of such symptoms and they are generally consistent with the evidence of record.  Thus, his reports of such symptoms are deemed credible.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  

However, although a diagnosis is not necessary to establish service connection, pain without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, the Veteran has reported right leg pain, but an underlying disability has not been identified.  

In light of the lack of any adequate evidence of a post-service right leg disability, the weight of the evidence is against a finding of a current disability and the existence of a current disability is the cornerstone of a claim for VA disability compensation.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a right leg disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a right leg disability, to include a pulled hamstring, is denied.


REMAND

Medical records reveal that the Veteran has been diagnosed as having various bilateral hand and wrist disabilities.  For example, the March 2009 VA examination report includes diagnoses of right wrist carpal tunnel syndrome and status post left wrist ligament reconstruction with tendon interposition arthroplasty and carpal tunnel release.  Thus, a current disability has been demonstrated.

Service treatment records include an April 1969 report of treatment for left wrist and hand problems following injuries incurred in karate and during a bumper car accident.  The Veteran reported difficulty with gripping due to pain and was diagnosed as having a bruised left palm and wrist and a resolving hemorrhage of the thumb and wrist.  Additionally, the Veteran contends that his current bilateral hand and wrist disability is due to the duties that he performed in service, including rigging parachutes and training loads and operating weaponry.

The examiner who conducted the March 2009 VA examination opined that the Veteran's bilateral hand and wrist disability was not caused by or related to service.  She reasoned that his service treatment records did not include any documentation supporting bilateral carpal tunnel syndrome and that they did not include any reports of bilateral hand or wrist pain.

The March 2009 opinion is inadequate because it is based upon an inaccurate history.  Although the examiner reasoned that there was no evidence of any bilateral hand or wrist pain in the Veteran's service treatment records, he was treated in April 1969 for impaired left hand grip due to pain following the karate and bumper car injuries and was diagnosed as having a bruised left palm and wrist and a resolving hemorrhage of the thumb and wrist.  As the examiner's opinion is partly based on an inaccurate history, it is of no probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A review of the Veteran's claims file reflects that he has received treatment for his hand and wrist problems from Dr. Campbell and Dr. Dmytrenko.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  The Veteran has submitted some records from these treatment providers, however there is evidence that there may be additional records from these physicians that have not yet been obtained and efforts have not yet been taken to attempt to obtain any such records.  As any additional treatment records for bilateral hand and wrist problems are relevant to the issue on appeal, a remand is also necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorizations to obtain all records of his treatment for hand and wrist disabilities from Dr. Campbell, Dr. Dmytrenko, and from any other sufficiently identified private treatment provider.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination with an examiner who has not yet examined him to determine the etiology of his current bilateral hand and wrist disability.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current bilateral hand and wrist disabilities (any hand and wrist disability diagnosed since February 2007) had their onset during a period of active duty  service from November 1966 to November 1969 and from January 2002 to September 2003, had their onset within the year following either such period of active duty service, had their onset during any period of ACDUTRA or INADUTRA, or are otherwise the result of a disease or injury incurred during a period of active duty service or ACDUTRA or an injury incurred during a period of INACDUTRA.

In formulating the above-requested opinions, the examiner should comment on the significance, if any, of all hand and wrist disabilities diagnosed since February 2007, the Veteran's treatment for a left hand and wrist injury in April 1969, and his reported duties in service.  

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for particular hand or wrist symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his duties in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


